—Appeal from an order of Onondaga County Court (Fahey, J.), entered August 6, 2002, which determined defendant to be a level three sex offender.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs and the matter is remitted to Onondaga County Court for further proceedings in accordance with the following Memorandum: At a hearing held pursuant to the Sex Offender Registration Act (SORA) (Correction Law art 6-C), County Court erred in refusing to permit defendant to introduce evidence on the issue whether “the risk of repeat offense is high and there exists a threat to the public safety” (§ 168-¿ [6] [c]). In making its determination, the court “shall review * * * any relevant materials and evidence submitted by the sex offender” (§ 168-n [3]). We thus reverse the order and remit the matter to Onondaga County Court for a new hearing. Defendant’s constitutional challenges to SORA made for the first time on *1038appeal in the pro se supplemental brief are not preserved for our review (see People v Lyday, 241 AD2d 950). Present— Wisner, J.P., Hurlbutt, Scudder, Gorski and Lawton, JJ.